2015 UT App 250



                THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                   RAMEN QUINTEZE POWELL,
                         Appellant.

                    Memorandum Decision
                       No. 20140810-CA
                     Filed October 8, 2015

            Fourth District Court, Provo Department
                The Honorable Derek P. Pullan
                         No. 141400958

              Emily Adams, Attorney for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

 JUDGE JAMES Z. DAVIS authored this Memorandum Decision, in
  which JUDGES MICHELE M. CHRISTIANSEN and JOHN A. PEARCE
                          concurred.

DAVIS, Judge:

¶1    Ramen Quinteze Powell appeals the trial court’s denial of
his motion to withdraw his guilty pleas. We affirm.

¶2     On June 3, 2014, Powell entered guilty pleas to six
separate felonies pursuant to a plea bargain with the State.
Subsequently, he moved to withdraw his pleas on the ground
that they were not knowing and voluntary because he was under
the influence of prescription medications at the time of the plea
hearing. In support of his motion to withdraw his pleas, Powell
provided a record from the Utah County Jail (the jail printout),
where he was in custody at the time of the plea hearing,
indicating that Powell had been given benztropine and
                          State v. Powell


hydroxyzine on the morning of the hearing. He also submitted
printouts from the Physicians’ Desk Reference website (the PDR
printouts), which indicated that the medications he was taking
had the potential to impair his mental abilities. Finally, he
provided the court with an affidavit in which he averred, ‚[I]t is
my belief that [at the time of the plea hearing,] I was still
suffering from the effects of those prescriptions to where I was
unaware or could not appreciate what I was doing.‛

¶3    The trial court rejected Powell’s assertion that his pleas
were not knowing and voluntary. The court explained that
Powell had denied being under the influence of prescription
medication at the hearing, that his attorney had expressed no
concern about his mental capacity, and that the court had not
observed anything in Powell’s demeanor indicating that he was
confused. Further, the court considered Powell’s affidavit to be
‚very self-serving and unsupported by objective evidence as to
the effect of these medications on the human brain.‛
Accordingly, the trial court denied Powell’s motion.

¶4     Powell challenges the trial court’s denial of his motion to
withdraw his pleas, asserting that the trial court’s interaction
with him at the plea hearing was too limited for the court to be
able to assess whether his mental faculties were diminished and
that the court failed to adequately consider the jail printout and
the PDR printouts in making its decision. We review a trial
court’s denial of a motion to withdraw a plea for abuse of
discretion. State v. Beckstead, 2006 UT 42, ¶ 7, 140 P.3d 1288.

¶5    A guilty plea that is ‚not knowingly and voluntarily
made‛ may be withdrawn. Utah Code Ann. § 77-13-6(2)(a)
(LexisNexis 2012). A plea is not knowing or voluntary when the
defendant is ‚‘so impaired by drugs when he pleaded that he
was incapable of full understanding and appreciation of the
charges against him, of comprehending his constitutional rights
and of realizing the consequences of his plea.’‛ Oliver v. State,



20140810-CA                     2              2015 UT App 250
                          State v. Powell


2006 UT 60, ¶ 7, 147 P.3d 410 (quoting United States v. Malcolm,
432 F.2d 809, 812 (2d Cir. 1970)). Powell has failed to
demonstrate that the trial court exceeded its discretion in
determining that his pleas were knowing and voluntary under
the circumstances of this case.

¶6      Powell argues that his interaction with the trial court was
too limited for the court to have adequately assessed his mental
state. Thus, according to Powell, the trial court erred in relying
on its own observations of Powell’s demeanor at the plea
hearing as a basis for concluding that Powell’s pleas were
knowing and voluntary. We disagree. Even assuming that the
trial court’s interactions with Powell were too limited for the
court to conclude that he was unimpaired,1 when taken in
conjunction with Powell’s representations and his counsel’s
observations the trial court could have reasonably concluded
that Powell understood and appreciated the charges, his rights,
and the consequences of his pleas. Although Powell’s responses
to the trial court’s questions were mostly brief, he twice sought
clarification when he did not understand something the court
was explaining. Furthermore, Powell’s counsel, having spent
time reviewing the plea statement with Powell just prior to the


1. Although a judge must ‚pursue a meaningful engagement
with a defendant during the plea colloquy‛ when ‚faced with
the defendant’s possible drug impairment in a plea hearing,‛
Oliver v. State, 2006 UT 60, ¶ 8, 147 P.3d 410, the judge in this
case had no reason to suspect that Powell might be impaired.
Powell himself assured the court that he had not taken any
drugs, alcohol, or medication prior to the hearing, and the court
observed nothing in Powell’s demeanor that suggested
impairment. Thus, to the extent Powell’s argument suggests that
the trial court had an obligation to engage in a more meaningful
assessment of his competence at the time of the plea hearing
under the circumstances of this case, we reject that argument.




20140810-CA                     3               2015 UT App 250
                           State v. Powell


hearing, informed the court that he believed Powell
‚understands what he’s doing today, and is knowingly and
voluntarily entering his plea.‛ Finally, Powell himself denied
being ‚under the influence of any alcohol, drugs, or prescription
medication‛ or having ‚any physical or mental condition that
would impair [his] judgment or [his] thinking.‛ ‚While the
defendant’s own assurances of his capacity are not conclusive,
[c]ourts have commonly relied on the defendant’s own
assurance (and assurances from counsel) that the defendant’s
mind is clear.‛ Id. ¶ 13 (alteration in original) (citation and
internal quotation marks omitted).

¶7      Furthermore, the evidence Powell presented in support of
his claim that he was impaired by medication was thin, at best.
‚[T]he use of [medication] does not per se render a defendant
incompetent . . . to plead guilty. It is, of course, the drug’s effect
and not the mere presence of the drug that matters.‛ Id. ¶ 7
(citation and internal quotation marks omitted). The jail printout
and the PDR printouts indicated only that Powell had taken
medications and that the medications have the potential to cause
mental impairment. They do not constitute objective evidence
that Powell was actually suffering from a mental impairment as
a result of taking the medications.

¶8     As the trial court observed, the only evidence of how the
medications affected Powell was his own ‚self-serving‛
affidavit. And even the affidavit speaks only in general terms
without actually explaining how the medications affected Powell
specifically: ‚[I]t is my belief that [at the time of the plea
hearing,] I was still suffering from the effects of those
prescriptions to where I was unaware or could not appreciate
what I was doing.‛ In light of Powell’s representation to the
court that he was not impaired and the fact that neither the trial
court nor Powell’s attorney observed anything that led them to
question Powell’s mental capacity at the plea hearing, Powell’s
later general representation that his medications affected his



20140810-CA                      4                2015 UT App 250
                          State v. Powell


ability to understand the proceedings is highly questionable.
Thus, the trial court did not exceed its discretion in determining
that Powell’s pleas were knowing and voluntary, despite the
evidence Powell submitted.

¶9    Accordingly, we affirm the trial court’s denial of Powell’s
motion to withdraw his guilty pleas.




20140810-CA                     5              2015 UT App 250